Citation Nr: 0706744	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1976 and from March 1981 to September 1984.  He had 
unverified service from June 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the veteran's disability rating 
to 40 percent, effective April 11, 2000, the date of his 
claim.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The veteran's claim was previously before the Board, and a 
decision was issued in January 2005.  However, the veteran 
had submitted additional evidence to the RO in March 2004, 
which had not been associated with the claims file at the 
time of the January 2005 decision.  Therefore, the Board 
ordered, in a separate decision, that the January 2005 
decision be vacated.  In a November 2005 decision, the Board 
remanded this issue for further development.


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
23, 2002, the veteran's cervical spine disability results in 
no more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief.

2.  Since September 23, 2002, the veteran's cervical spine 
disability does not result in incapacitating episodes having 
a total duration of at least six weeks during the past year; 
and while he experiences moderate limitation of motion of the 
cervical spine, any neurological impairment of the lower 
radicular group is no more than mild.

3.  Since September 26, 2003, the veteran's cervical spine 
disability has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past year 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for 
traumatic arthritis of the cervical spine with residual 
thoracic back strain and degenerative disc narrowing have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Codes 5292, 5293 (2003), 
effective as of September 23, 2002; Diagnostic Codes 5242, 
5243 (2006), effective September 26, 2003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nonetheless, in a letter dated February 2004, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence in his 
possession in March 2004, by submitting private treatment 
records and employment documents related to his termination.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for an increased rating for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, the veteran has 
established service connection, thus the first three elements 
of Dingess notice are satisfied.  However, the veteran did 
not receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a July 
2006 supplemental statement of the case.  Since the claims 
for an increased rating are being denied, no rating or 
effective dates is being assigned.  He is, therefore, not 
prejudiced by the failure of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the February 2004 letter, 
because it was provided after the initial consideration in 
August 2000.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent comprehensive VA 
examinations in July 2000, July 2002 and February 2004 for 
his service-connected disability.  The Board notes that while 
the examiner at the July 2000 examination did not review the 
claims folder, the examiner considered an accurate history 
furnished by the veteran and conducted necessary diagnostic 
studies.  These examination and opinion is, therefore, 
adequate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In a June 1995 letter, the Chief of Occupational Health at 
the White Sands Missile Range stated that the veteran was 
physically disqualified from performing the duties of an 
inventory management specialist on a permanent basis.  The 
veteran was to seek a position with work activity that 
allowed him to change his posture frequently and precluded 
overhead lifting with force.  

In a December 1995 letter, the Base Operations Manager at the 
White Sands Missile Range informed the veteran that his 
employment as an inventory management specialist was 
terminated due to his inability to perform the duties of the 
position and the unavailability of vacant positions for which 
he was physically qualified to perform.  His inability to 
perform his duties was based on his cervical thoracic strain 
that he suffered in July 1987.

In an April 1998 letter, Dr. Carrion of Clinical Mental 
Health Services stated that the veteran's current job 
situation affected his mental health.  The veteran reported 
that his administrators had been unwilling to recognize his 
disability status on the job and his disability needs.

In July 2000, the veteran underwent a VA spine examination.  
The veteran complained of experiencing daily pain in his 
cervical spine since 1977.  He reported that the pain had 
worsened, as it interfered with his daily activities.  The 
pain radiated down the left upper extremity with tingling and 
numbness for the past year and a half.  The veteran also 
reported increased pain in the cervical spine with any sudden 
movement or strenuous activity.  He also reported daily pain 
in his thoracic spine and had increased pain on any prolonged 
standing or walking.

On examination, active and passive range of motion of the 
cervical spine revealed forward flexion to 10 degrees, 
extension to 5 degrees, right lateral flexion to 10 degrees, 
left lateral flexion to 5 degrees, right rotation to 
15 degrees, and left rotation to 10 degrees.  Pain, visibly 
manifested, began at 15 degrees of flexion and ended at 
10 degrees.  Pain also began at 10 degrees of extension and 
ended at 5 degrees.  On acute flare-ups of pain, there was 
probably 50 percent less range of motion of the cervical 
spine.  There was mild to moderate paravertebral muscle spasm 
involving the cervical spine.  There was neurological 
abnormality involving the cervical spine.  Deep tendon 
reflexes were depressed in the left upper extremity.  Pin 
prick and vibratory sensations were depressed in the left 
upper extremity.

X-rays of the cervical spine showed traumatic arthritis 
involving the cervical spine associated with herniated disc 
disease and degenerative arthritis at C5-C6 (cervical 
vertebrae) and C6-C7 with limitation of motion of the 
cervical spine by magnetic resonance imaging (MRI).  
Degenerative disc narrowing was also shown in the cervical 
spine.

In May 2002, the veteran presented to a social worker at the 
El Paso, Texas, VA Medical Center (VAMC).  The veteran 
reported being fired at the White Sands Missile Range after 
working there since 1984.  He reported being terminated for 
his "misconduct" for altering his authorization for 
training.  He stated that he had experienced difficulties 
there as soon as he got hired.

In July 2002, the veteran underwent a VA general medical 
examination.  The veteran indicated that his pain had 
worsened, as it was constant and severe to very severe in 
nature.  However, the examiner noted that there were no signs 
of this constant pain during the examination.  The veteran 
reported that pain flare-ups occurred at least four to five 
times per month with very severe to agonizing pain.  Pain was 
usually relieved with conservative measures and rest.  Pain 
radiated to his lower back.  He had increased stiffness and 
lack of endurance.  The veteran reported that any activity 
worsened his pain.  He used neck collars daily and denied any 
surgeries.  He stated he had not worked since January 2002 
because of all his disabilities. 

On examination, the veteran was not in acute distress.  
During the examination, any time the examiner touched the 
veteran, he jumped in pain.  The examiner believed this was 
because of his anxiety.  There were no signs of pain or 
limping with ambulation.  There was some tenderness to deep 
palpation on the posterior aspect of the neck, although no 
muscle spasms were felt.  The veteran complained of pain with 
forward flexion of the neck.  The pain started between 0 and 
30 degrees.  On extension, the veteran started having pain 
from 0 to 30 degrees.  Due to the veteran's reaction to 
touch, the examiner opined that the veteran was overreacting 
to the examination, but not to pain.  Lateral flexion was to 
30 degrees, bilaterally, with pain from 0 to 30 degrees.  
Rotation was to 30 degrees with pain.  Objective observation 
of the veteran while the examiner spoke to him showed the 
veteran appeared to not be in pain.  Reflexes in the upper 
extremities were 2/4.  Strength was normal bilaterally.

X-rays of the cervical spine showed extensive degenerative 
changes involving the cervical spine.  There were no 
significant interval changes since the June 2000 x-rays.  An 
MRI of the cervical spine revealed multilevel spinal canal 
stenosis due to facet joint arthropathy and posterolateral 
osteophytes, with diffuse bulging of the disc of a mild 
degree at C4-5 and a moderate degree at C5-6 and C6-7, with 
marked bilateral neural foraminal narrowing.  There was no 
cord compression or myelomalacia.  The diagnosis was 
traumatic chronic neck strain secondary to degenerative disc 
disease of C5, C6 and C7 and mild-to-moderate spinal canal 
stenosis, not changed since two years ago, found, with no 
evidence of cervical radiculopathy.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference 
hearing.  The veteran testified that currently, he had a lot 
of pain in his neck and back.  He stated his arm would go 
numb and lock up on him at times and the medication he took 
did not help much.  He experienced headaches and muscles 
spasms.  He complained of daily muscle spasms in his back.  
He used a transcutaneous electrical nerve stimulation (TENS) 
unit constantly.  The veteran also used a neck collar and 
waist belt daily.  He stated that he was right handed and 
most of his numbness occurred in his left arm.  The veteran 
felt that the examination he received in July 2002 did not 
accurately represent his present condition.  He reported 
previously working for the federal government doing supply-
type work but was removed because of his medical condition.  
He got his job back through rehabilitation, but he now did 
casework.  In his prior employment, the veteran exhausted all 
of his sick and annual leave because of his back and neck. 

In a January 2004 letter from Raytheon Technical Services, 
the program manager stated that due to the veteran's medical 
restriction, he was unable to perform the required duties per 
the job description of Warehouse Specialist.  His employment 
was terminated.

In February 2004, the veteran underwent an MRI of the 
cervical spine at Texas Imaging Services of El Paso.  At C6-
7, there was cervical spondylosis and a focal central disc 
osteophyte complex markedly deforming the cord.  At C5-6, 
there was broad central disc protrusion markedly compressing 
the cord.  At C4-5, there was cervical spondylosis with a 
left paracentral disc protrusion markedly deforming the cord.

In February 2004, the veteran underwent a VA examination for 
an evaluation of his service-connected disability.  Based on 
the veteran's statements and a review of the claims file, the 
examiner opined that almost all of the veteran's complaints 
about his neck stemmed from a post-service motor vehicle 
accident.  The examiner noted that over the years, the 
veteran's condition got worse, as he complained of pain to 
his neck that was associated with muscle spasm.  The pain 
also affected his upper and lower back.  When the veteran 
experienced pain, it was constant and very severe with 
associated flare-ups, either spontaneous or related to 
activities.  His flare-ups caused the worst possible pain and 
usually lasted all day long.  His pain radiated to the 
anterior part of his chest, shoulder blades, right hand, and 
upper and lower back.  The veteran also stated that the pain 
radiated to his lower extremities and his ankle.  However, 
the examiner determined that there was no anatomical 
connection. 

The veteran complained of stiffness, fatigue, and lack of 
endurance.  Prolonged sitting and walking worsened his 
condition.  He stated that he used a neck collar every day 
but denied any surgery on his neck or back.  He reported that 
he was fired two weeks earlier because of his back injuries.  
However, the veteran indicated that he did not have any 
periods of incapacitation due to his neck or back condition.  
He stated that had no periods of incapacitation for which he 
required bed rest as he needed the job, and had to work.

On examination, the veteran was not in any apparent distress.  
He arrived at the examination walking, with no signs of pain 
or limping with ambulation.  The veteran showed obvious 
symptoms of Waddell signs of pain mostly to his lower back 
and upper back examination.  He did not have the signs in the 
examination of his neck.  The examiner attributed these 
positive signs to the overreaction of the veteran to pain 
that had no anatomical connection to his neck. 

He had some signs of bilateral weakness of lower extremities.  
Forward flexion of the neck was limited to 20 degrees with 
increased pain.  There were obvious signs of pain on 
extension, which was limited to 20 degrees.  Lateral flexion 
was to 20 degrees with increased pain that started at 
20 degrees and ended at 30 degrees.  Rotation was limited 
only to 30 degrees with increased pain.  There were obvious 
signs of fatigability on repetitive motion of the neck 
flexion.  Based on the x-ray and MRI reports and physical 
examination, the examiner estimated that during acute flare-
ups, there was about a 40 percent decrease of flexion.  
During flare-ups, there would also be moderate to severe 
functional impairment.  During periods without flare-ups, 
there was mild to moderate functional impairment.  There was 
no evidence of weakness or any incoordination.  There was no 
functional impairment in the upper extremities or his lower 
extremities.

There was no muscle atrophy or gross sensory deficit in the 
upper extremities.  The reflexes in the upper extremity on 
the right were about 3/4 and on the left were about 1/4.  
There were some signs of mild radiculopathy to the left upper 
extremity due to the veteran's neck.  Strength of the upper 
extremities was normal.

Examination of the lower back revealed no muscle spasm and 
only mild tenderness to deep palpation.  Forward flexion was 
to 90 degrees with mild pain starting at 70 degrees.  
Extension was to 30 degrees with pain starting at 10 degrees.  
Lateral flexion bilaterally was to 30 degrees, with pain 
beginning at 20 degrees.  Rotation was limited to 30 degrees 
with pain at 30 degrees.  There were signs that the veteran 
was overreacting to the physical examination of his lower 
back, not his neck.  The examiner concluded that the veteran 
suffered from fibromylagia because he complained of pain in 
areas of the body that he associated with his neck 
disability, but which the examiner stated had no anatomical 
relation to the neck.  There was no fatigability in the 
veteran's lower back.  The examiner did not think there would 
be changes in motion or flexion during flare-ups.  There was 
no functional impairment due to the veteran's lower back 
condition.

X-rays of the cervical spine showed degenerative changes, 
including marked narrowing of C5, C6, and C7 intervertebral 
disc spaces with a trend toward reversal of the normal 
curvature of the cervical spine as expanse of the change.  X-
rays of the lumbosacral spine showed very minimal 
degenerative changes.  An MRI of the cervical spine showed 
cervical spondyolysis and a focal central disc osteophyte 
complex markedly deforming the cord at C6-7, broad central 
disc protrusion markedly compression the cord at C5-6, and 
cervical spondylolysis with left paracentral disc protrusion 
markedly deforming the cord at C4-5.

The diagnoses were symptomatic chronic neck strain, secondary 
to severe degenerative disc disease of the cervical spine at 
the level of C5-6, C6-7, and C4-5, with secondary defamation 
of the spinal cord and evidence of episodic cervical 
radiculopathy to the left arm, chronic thoracic sprain, most 
likely due to mechanical upper back pain, not secondary to 
the first diagnosis, and chronic low back strain secondary to 
mild osteoarthritis of the lumbar spine, not secondary to the 
first diagnosis.

The examiner stated that the veteran had a severe neck 
condition that was manifested by findings on his MRI and this 
examination that most likely began with his motor vehicle 
accident in 1987.  Due to there being no anatomical 
relationship between the neck and the upper and lower back, 
the veteran's symptoms of back pain, which radiated to his 
lower extremities, were not secondary to his cervical spine.  
The fact that the veteran complained of diffuse pain to 
different parts of his body that he claimed were secondary to 
his neck, means they were most likely secondary to other 
conditions and not related to his neck.  The veteran had the 
characteristic signs of fibromyalgia. 

In June 2004, the veteran presented with complaints of 
chronic neck pains.  An MRI of his cervical spine 
demonstrated cervical spinal stenosis on multiple levels.  
The assessment was cervical spinal stenosis.

Analysis

The veteran was originally granted service connection for 
residuals of a thoracic back strain, chronic, with traumatic 
arthritis in January 1985, shortly after service.  The RO 
assigned a 10 percent evaluation, effective September 14, 
1984.  In August 1985, the RO reclassified the disability as 
traumatic arthritis, cervical spine, with residuals of 
thoracic back strain and granted a 20 percent evaluation, 
effective September 14, 1984.  The RO received the veteran's 
claim for an increased rating in April 2000.  The veteran was 
granted a 40 percent evaluation in the August 2000 rating 
decision on appeal. 

In the August 2000 rating decision, the RO evaluated the 
veteran's cervical spine disability under Diagnostic Codes 
5010 and 5293.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, arthritis due to trauma is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis was rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective 
September 26, 2003 the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006)).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 
5293, intervertebral disc disease, a noncompensable 
evaluation is assigned for postoperative, cured 
intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note 1. 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), Note 2. 

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in part:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 
15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 
86).

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  These were unchanged from the 
2002 criteria except that the diagnostic code number changed.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

Again, under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The Board notes that it has not considered the veteran's 
disability under the former Diagnostic Code 5290, which 
addresses limitation of motion of the cervical spine, as the 
highest evaluation under that Diagnostic Code is 30 percent 
and would not assist the veteran in obtaining a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002). 

The Board has considered whether a disability evaluation in 
excess of 40 percent is warranted for the cervical spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome.  However, there is no evidence that the veteran's 
intervertebral disc syndrome is pronounced with symptoms of 
sciatic neuropathy, demonstrable muscle spasm, or absent 
ankle jerk.  During his July 2002 VA examination, the veteran 
complained of constant pain with little to no relief.  
However, the examiner noted that there were no signs of this 
constant pain during the examination.  The February 2004 VA 
examiner also attributed much of the veteran's complaints of 
pain to conditions other than his cervical spine disability.  
He specifically noted that the veteran complained of pain in 
areas of the body that had no anatomical relation to the 
cervical spine.  The examiner concluded that the veteran 
suffered from fibromyalgia.  Therefore, a higher rating under 
Diagnostic Code 5293 would not be warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca, 8 Vet. App. at 206.

While the veteran reported pain associated with his cervical 
spine disability, the Board does not find that the disability 
attributable to the cervical spine problem alone resulted in 
functional disability in excess of that contemplated in the 
40 percent rating already assigned.  The February 2004 VA 
examiner noted the veteran would experience further 
limitation of motion upon flare-ups.  However, the examiner 
attributed most of the veteran's complaints of pain to 
conditions other than those related to his service-connected 
cervical spine disability.  The examiner also stated that the 
veteran overreacted in his response to the range of motion 
study.  Therefore, the Board accords less probative value to 
the veteran's complaints of pain.  The Board does not find 
that a rating in excess of 40 percent is warranted for the 
veteran's cervical spine disability on the basis of 
functional disability, under the criteria in effect prior to 
September 23, 2002. 

Consideration of the revised criteria for rating back 
disabilities

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 

In this case, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period that would warrant a 
60 percent disability rating.  During the February 2004 VA 
examination, the veteran stated that he had no periods of 
incapacity because he needed to work.  These statements alone 
demonstrate that there were no incapacitating episodes.  

Because there is no evidence of ankylosis a rating higher for 
the orthopedic manifestation a 50 percent disability rating 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).  

The question before the Board, then, is whether there are 
additional neurological manifestations that would warrant a 
higher rating under the newest version of the rating 
criteria.  When the neurologic involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).

The veteran's records indicate some neurological 
manifestations affecting the left upper extremity, which may 
be associated with the veteran's cervical spine disability.  
The February 2004 VA examiner also found some signs of mild 
radiculopathy.  Accordingly, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8512, lower radicular group. 

The Board notes that the veteran testified at his February 
2003 hearing that he is right-handed; therefore, his major 
hand is the right hand.  Under Diagnostic Code 8512, complete 
paralysis with all intrinsic muscles of the hand, and some or 
all of flexors of the wrist and fingers are paralyzed with 
substantial loss of use of the hand warrants a 70 percent 
rating for the major arm and 60 percent for the minor arm.  
Severe incomplete paralysis warrants a 50 percent disability 
rating for the major arm and 40 percent for the minor arm.  
Moderate incomplete paralysis warrants a 40 percent 
disability rating for the major arm and a 30 percent rating 
for the minor arm.  Mild incomplete paralysis warrants a 
20 percent disability rating in either arm.  

The VA examiner in February 2004 concluded that the strength 
of the veteran's upper extremities was normal.  The examiner 
noted some signs of mild radiculopathy to the veteran's left 
upper extremity that were due to the veteran's neck, but did 
not discuss any observed paralysis.  Therefore, the Board 
finds that the veteran's minor arm would warrant no more than 
a 20 percent disability rating under Diagnostic Code 8512.  
Under Diagnostic Code 5290, the Board finds that while the 
veteran certainly had some limitation of motion of the 
cervical spine, it was not limited to the extent that a 
severe disability rating is warranted.  Instead, the 
veteran's limitation of motion of the cervical spine is more 
appropriately described as moderate and, therefore, would 
warrant a 20 percent disability rating.  This 20 percent 
combined with the 20 percent under Diagnostic Code 8512, 
produces a combined value of 40 percent under 38 C.F.R. 
§ 4.25, which does not exceed the veteran's current 
evaluation and would not provide the veteran with an 
increased evaluation.

As, the veteran does not exhibit incapacitating episodes 
totaling 6 weeks a year or approximate any of the other 
criteria for a higher rating under the current criteria which 
became effective in September 2003.  Therefore, under the 
veteran's disability would not warrant an evaluation in 
excess of 40 percent. 

A remaining question is whether the evidence supports a 
finding that the veteran's claim requires a referral of this 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for an assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Board notes that in December 1995, the veteran's 
employment as an inventory management specialist was 
terminated due to his inability to perform the duties of the 
position and the unavailability of vacant positions for which 
he was physically qualified to perform.  While during his 
February 2003 hearing the veteran stated he got his job back 
through rehabilitation, in January 2004, the veteran's 
employment was terminated due to his unspecified medical 
restriction, as he was unable to perform the required duties 
per the job description of Warehouse Specialist.  
Additionally, the Board again notes the February 2004 VA 
examiner concluded that that almost all of the veteran's 
complaints about his neck stemmed from a post-service motor 
vehicle accident.  Even if the veteran's reason for the 
termination of his job was due to the functional limitation 
from the service-connected disability, the Board finds that 
the 40 percent evaluation contemplates the veteran's 
disability picture and concludes that referral of this case 
to the Under Secretary or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation is not warranted. 

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  The preponderance of the 
evidence is against a finding that the service-connected 
traumatic arthritis of the cervical spine with residual 
thoracic back strain and degenerative disc narrowing warrants 
any more than a 40 percent evaluation.  Therefore, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 55.


ORDER


Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling, is denied. 


______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


